
	
		II
		110th CONGRESS
		1st Session
		S. 829
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Ms. Mikulski (for
			 herself, Mr. Martinez,
			 Mr. Reed, Mr.
			 Schumer, Mr. Levin,
			 Mr. Menendez, Mr. Specter, Mr.
			 Bond, Mr. Nelson of Florida,
			 and Mrs. Dole) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To reauthorize the HOPE VI program for revitalization of
		  severely distressed public housing, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the HOPE VI Improvement and
			 Reauthorization Act of 2007..
		2.HOPE VI program
			 reauthorization
			(a)FindingsCongress
			 finds that—
				(1)the HOPE VI
			 program is one of the most significant and successful neighborhood reinvestment
			 strategies implemented in recent years, having transformed dozens of distressed
			 public housing developments into successful mixed-use and mixed-income
			 communities of hope and opportunity and without which the physical and social
			 revitalization of these neighborhoods would not have occurred;
				(2)HOPE VI has
			 changed the face of public housing by seamlessly incorporating affordable
			 housing opportunities in vital and sustainable market-based, mixed-income
			 developments, thereby serving as a model for creativity and innovation in the
			 delivery of affordable housing;
				(3)there are over
			 1,200,000 units of public housing, between 81,900 of which are considered to be
			 severely distressed;
				(4)nationwide, the
			 public housing inventory has an accumulated capital needs backlog of
			 approximately $18,000,000,000, with an additional $2,000,000,000 accruing each
			 year;
				(5)HOPE VI funds
			 have successfully leveraged substantial additional resources;
				(6)from 1993 through
			 2001, the $4,500,000,000 in HOPE VI grants awarded was anticipated by Public
			 Housing Authorities to leverage an additional $10,210,000,000 in other public
			 and private investments;
				(7)according to the
			 Government Accountability Office, 59 percent of the total funds budgeted by
			 fiscal year 2001 grantees for community and supportive services consisted of
			 leveraged funds;
				(8)HOPE VI has
			 resulted in the demolition of tens of thousands of severely distressed and
			 often uninhabitable public housing units and, in their place, created
			 affordable housing opportunities in healthy mixed- income communities in the
			 form of both project-based housing and housing voucher assistance, giving
			 existing public housing residents improved and meaningful housing choices;
			 and
				(9)HOPE VI has
			 fundamentally transformed the lives of thousands of public housing residents
			 who have become self-sufficient through the required community and supportive
			 services programs.
				(b)Declaration of
			 policyBased on the findings set forth in subsection (a),
			 Congress declares that it is the policy of the United States to reauthorize the
			 HOPE VI program to—
				(1)end the practice
			 of concentrating the poor in distressed, isolated neighborhoods as an
			 underlying predicate for leaving no children behind;
				(2)create healthy
			 communities using a holistic and comprehensive approach to assure long term
			 marketability and sustainability of the community;
				(3)support excellent
			 outcomes for families, especially children, with an emphasis on
			 excellent—
					(A)high-performing
			 neighborhood schools and academic achievement; and
					(B)quality of life
			 amenities, such as first class retail space and green space;
					(4)create
			 mixed-income communities, with the goal of creating a market-rate community
			 with a seamless affordable component;
				(5)develop such
			 mixed-income communities through public-private partnerships using public and
			 private sources of funding and market principles; and
				(6)support residents
			 with adequate resources to assist them in achieving their life goals, focusing
			 on self-sufficiency and educational advancement of children and their parents,
			 thereby creating a culture of learning, education, and excellence, in which
			 expectations and standards for personal responsibility are benchmarks for
			 success.
				(c)Purposes of
			 HOPE VI programSection 24(a) of the United States Housing Act of
			 1937 (42 U.S.C. 1437v(a)) is amended—
				(1)in paragraph (3),
			 by striking and at the end;
				(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(5)promoting
				sustainable connections between the revitalization of public housing
				communities and local schools and institutions of higher learning, as a means
				of supporting educational achievement by children and adults as part of a
				comprehensive self-sufficiency strategy; and
						(6)reducing
				concentrations of poverty and promoting housing choice and self-sufficiency
				among low-income families by ensuring the successful temporary or permanent
				relocation of residents from severely distressed public housing projects
				through comprehensive counseling and supportive services that assist in
				selection of and success in lower poverty neighborhoods of such families by
				giving them the tools to achieve
				self-sufficiency.
						.
				(d)Education and
			 relocation activitiesSection 24(d) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437v(d)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (K), by striking and at the end;
					(B)by striking
			 subparagraph (L) and inserting the following:
						
							(L)necessary
				comprehensive supportive services, including employment and vocational
				counseling, life skills training, and other human services; and
							(M)necessary costs
				of ensuring the effective temporary and permanent relocation of existing
				residents.
							;
				and
					(2)by adding at the
			 end the following:
					
						(3)Linkages to
				education
							(A)In
				generalSubject to subparagraph (C), each HOPE VI grant recipient
				shall establish, in partnership with the local schools and school
				superintendent, a comprehensive educational reform and achievement strategy,
				including objective standards and measures for performance, for transforming
				the neighborhood schools that serve the revitalized HOPE VI sites into high
				performing schools.
							(B)Content of
				strategyThe strategy required under subparagraph (A)
				shall—
								(i)include the clear
				commitment of the neighborhood schools and institutions of higher learning,
				including the commitment of financial and other resources by local foundations
				and other public and private partners;
								(ii)include a
				detailed plan for reforming educational programming for pre-school and
				elementary school children;
								(iii)address
				educational reform for middle school and high school students; and
								(iv)provide means of
				encouraging adult continuing education.
								(C)Alternative
				strategyIf a public housing agency certifies to the Secretary,
				with supporting documentation reasonably satisfactory to the Secretary, that
				the neighborhood schools that serve the revitalized HOPE VI sites are
				high-performing schools, or that there are schools other than neighborhood
				schools, such as other local public schools, charter schools or other
				accredited schools, that serve the revitalized HOPE VI sites, then the public
				housing agency, in lieu of the requirements under subparagraphs (A) and (B),
				shall establish a comprehensive educational achievement strategy, including
				objective standards and measures for performance, for students residing at the
				revitalized HOPE VI sites that involves a level of effort commensurate with the
				comprehensive educational reform and achievement strategy required under
				subparagraphs (A) and (B).
							(D)TimelineThe
				timeline for development and implementation of the strategy required under
				subparagraph (A) shall support and be consistent with the HOPE VI redevelopment
				schedule.
							.
				(e)Grant award
			 criteriaSection 24(e)(2) of the United States Housing Act of
			 1937 (42 U.S.C. 1437v(e)(2)) is amended to read as follows:
				
					(2)Grant award
				criteria
						(A)In
				generalThe Secretary shall establish criteria for the award of
				grants under this section to ensure that performance standards are met by
				awarding funds to public housing agencies that—
							(i)demonstrate—
								(I)partnerships and
				collaboration between public and private sector partners;
								(II)a need for
				funding; and
								(III)a readiness and
				capacity to execute the proposed program; and
								(ii)propose
				measurable interim and long-term outcomes achieving the purposes and goals of
				the program.
							(B)Criteria
				requirementsIn developing criteria under subparagraph (A), the
				Secretary shall consider—
							(i)the extent to
				which the proposal realistically addresses achievement of the purposes of the
				HOPE VI program described in subsection (a);
							(ii)the extent to
				which a proposal demonstrates linkages to education, as required under
				subsection (d)(3);
							(iii)the quality and
				sustainability of the physical redevelopment program and the offering of
				housing choice to residents, including multifamily rental housing and
				homeownership opportunities for households with a wide range of incomes and
				housing for seniors;
							(iv)the likely
				effectiveness of the plan for temporary and permanent relocation of existing
				residents, which shall ensure that residents are—
								(I)fully aware of
				their relocation choices; and
								(II)supported during
				the relocation process to assure a successful transition, including case
				management and the counseling and supportive services that the plan offers to
				such residents;
								(v)evidence that the
				subject project is severely distressed, which shall include a certification
				signed by an engineer or architect licensed by a State licensing board that the
				project meets the criteria for physical distress described in subsection
				(j)(2);
							(vi)the strength of
				local government support for the proposal, financial and otherwise, which shall
				require, at a minimum, a commitment evidenced by the signature of the chief
				executive of such government of financial assistance equal to not less than 5
				percent of the HOPE VI grant amount;
							(vii)the strength of
				evidence that the implementation team has the ability to perform under the HOPE
				VI program, including evidence as to the capabilities of both the public
				partners, including the public housing agency, and the proposed private
				development partners;
							(viii)the
				achievability of the timelines proposed for implementation of the
				revitalization plan, which shall reflect the scope and scale of the project,
				while addressing the implementation timeline for each of the components
				individually;
							(ix)the extent to
				which the proposal will leverage other public or private funds or assets for
				the project in an amount that equal to not less than 2 times the amount of the
				HOPE VI grant;
							(x)the extent to
				which the applicant could undertake such activities without a grant under this
				section;
							(xi)the extent of
				involvement of residents, State and local governments, private service
				providers, financing entities, and developers, in the development and ongoing
				implementation of a revitalization program for the project, except that the
				Secretary may not award a grant under this section unless the applicant has
				involved affected public housing residents at the beginning of, and during the
				planning process for, the revitalization program, prior to submission of an
				application;
							(xii)the need for
				affordable housing in the community;
							(xiii)the supply of
				other housing available and affordable to families receiving tenant-based
				assistance under section 8 of this title;
							(xiv)the strength
				and soundness of the proposal to assist residents in achieving self-sufficiency
				and personal responsibility;
							(xv)the extent to
				which—
								(I)the plan
				minimizes permanent displacement of current residents of the public housing
				site who—
									(aa)wish to return
				to the revitalized community; and
									(bb)meet the
				reoccupancy criteria (including all residents that were not evicted prior to
				the revitalization effort);
									(II)the plan
				provides for community and supportive services to residents prior to and during
				any relocation; and
								(III)reasonable and
				appropriate supportive services are offered to residents wishing to return to
				the revitalized site that will help such residents meet reoccupancy
				criteria;
								(xvi)the extent to
				which the plan sustains or creates more project-based housing units available
				to persons eligible for public housing in markets where the plan shows there is
				demand for the maintenance or creation of such units;
							(xvii)the extent to
				which the proposal sets forth strategies and plans that assist residents
				displaced by the revitalization in utilizing tenant based vouchers to select
				housing opportunities, including in communities with a lower concentration of
				poverty that—
								(I)will not result
				in a financial burden to the family; and
								(II)will promote
				long-term housing stability;
								(xviii)the extent to
				which the proposal provides and ensures, as part of its revitalization program
				for the effective temporary and permanent relocation of existing residents,
				that—
								(I)residents are
				fully informed of relocation options, which include relocation to housing in a
				neighborhood with a lower concentration of poverty than the current residence
				of such residents, through workshops, site tours, case management, or other
				means, and are given the opportunity to make informed choices;
								(II)relocation
				milestones are established that ensure successful relocation in terms of
				timeliness and steps toward self-sufficiency;
								(III)the relocation
				plan does not result in increased concentrations of poverty in the communities
				to which residents are relocated;
								(IV)particular
				attention is paid to minimizing the impact of relocations on children, such as
				coordinating relocation moves with school calendars;
								(V)existing
				residents who are being temporarily or permanently relocated are offered and
				encouraged to participate in comprehensive community and supportive services
				over the period of the HOPE VI grant to facilitate the progress of such
				residents toward self-sufficiency whenever possible; and
								(VI)the proposed
				budget for relocation costs reflects the costs of effective relocation efforts,
				including moving expenses, counseling, case management, and other related
				costs, including payments required under the Uniform Relocation Act; and
								(xix)such other
				factors as the Secretary considers
				appropriate.
							.
			(f)Supplemental
			 fundingSection 24(e)(3) of the United States Housing Act of 1937
			 (42 U.S.C. 1437v(e)(3)) is amended by adding after the first sentence the
			 following: The Secretary may also determine not to apply certain of the
			 selection criteria when awarding grants to previous recipients of assistance
			 under this section that have successfully utilized such grants for site
			 revitalization in accordance with their grant agreements, but that require
			 demolition-only or site revitalization assistance to address conditions on a
			 portion of the original public housing site not covered by the original grant
			 in a manner that will increase or complement the success of the original
			 grant..
			(g)Site
			 visitsSection 24(e) of the United States Housing Act of 1937 (42
			 U.S.C. 1437v(e)), as amended by subsection (e), is amended by adding at the end
			 the following:
				
					(4)Notwithstanding
				any other provision of law, the Secretary may conduct site visits for HOPE VI
				applicants to assist in making funding decisions under this
				section.
					.
			(h)HOPE VI
			 performance benchmarksSection 24 of the United States Housing
			 Act of 1937 (42 U.S.C. 1437v) is amended—
				(1)by redesignating
			 subsections (f) through (o) as subsections (g) through (p), respectively;
			 and
				(2)by inserting
			 after subsection (e) the following:
					
						(f)Performance
				benchmarks
							(1)In
				generalPublic housing agencies, in consultation with the
				Secretary, shall set performance benchmarks for each component of their HOPE VI
				projects, including benchmarks for—
								(A)linkages with
				schools and other community partners;
								(B)effective
				temporary and permanent relocation of existing residents;
								(C)achievement of
				self-sufficiency by residents;
								(D)accomplishing key
				revitalization goals, taking into consideration the scope and scale of the
				revitalization plan; and
								(E)such other
				benchmarks as the Secretary determines appropriate.
								(2)Failure to meet
				benchmarksExcept as provided in paragraph (3), if a public
				housing agency fails to meet the performance benchmarks described under
				paragraph (1), the Secretary shall impose appropriate sanctions,
				including—
								(A)appointment of an
				alternative administrator for the HOPE VI project;
								(B)financial
				penalties;
								(C)withdrawal of
				funding under subsection (j); or
								(D)such other
				sanctions as the Secretary may deem necessary.
								(3)Extension of
				benchmarksThe Secretary shall extend the performance benchmarks
				under paragraph (1) for a public housing agency, for such period as the
				Secretary determines to be necessary, if the failure of the agency to meet such
				benchmarks is attributable to—
								(A)litigation;
								(B)obtaining
				approvals of the Federal Government or a State or local government;
								(C)complying with
				environmental assessment and abatement requirements;
								(D)relocating
				residents;
								(E)an event beyond
				the control of the public housing agency; or
								(F)any other reason
				established by the Secretary by notice published in the Federal
				Register.
								(4)Authority of
				the SecretaryThe Secretary shall determine the amount of each
				grant under this section and the closeout or termination date for the grant,
				taking into consideration the scope, scale, and size of the revitalization
				plan.
							.
				(i)Authorization
			 of appropriationsSection 24(n)(1) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437v(n)(1)), as redesignated by subsection (h), is
			 amended by striking $574,000,000 for fiscal year 2007 and
			 inserting $600,000,000 for each of fiscal years 2008 through
			 2013.
			(j)Extension of
			 programSection 24(p) of the United States Housing Act of 1937
			 (42 U.S.C. 1437v(p)), as redesignated by subsection (g) of this section, is
			 amended by striking September 30, 2007 and inserting
			 September 30, 2013.
			(k)ReviewThe
			 Comptroller General of the United States shall—
				(1)conduct a review
			 of tools utilized in HOPE VI revitalization efforts under section 24 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437v) which may be transferable
			 to other federally-assisted housing programs; and
				(2)make
			 recommendations to the Congress on the tools reviewed under paragraph (1) not
			 later than September 30, 2009.
				
